 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM ODESSA BROWN, II,                           No. 2:18-cv-2728 KJM EFB P
12                       Plaintiff,
13              v.                                        ORDER
14    ROBERT BURTON,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding without counsel in an action brought under 42 U.S.C.

18   § 1983, seeks leave to proceed in forma pauperis. 1 ECF No. 6. The request must be denied.

19   Under Title 28 U.S.C. § 1915(g):

20          In no event shall a prisoner bring a civil action . . . [in forma pauperis] if the prisoner
            has, on 3 or more prior occasions, while incarcerated or detained in any facility,
21
            brought an action or appeal in a court of the United States that was dismissed on the
22          grounds that it is frivolous, malicious, or fails to state a claim upon which relief may
            be granted, unless the prisoner is under imminent danger of serious physical injury.
23

24          Court records indicate that plaintiff has previously had three cases dismissed for failure to

25   state a claim upon which relief may be granted in both this district and in the United States

26   District Court for the Northern District of California. They are:

27
            1
             This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §
28   636(b)(1).
                                                     1
 1   (1) Odessa Brown, II v. Mule Creek State Prison, et al., No. 03-cv-02365-GEB-GGH (E.D. Cal.

 2   June 13, 2005) (defendants’ motion to dismiss for failure to state a claim granted and civil rights

 3   complaint dismissed); (2) William Odessa Brown, II v. California Department of Corrections, et al.,

 4   No. 4:05-cv-2067 CW (N.D. Cal. Jan. 25, 2006) (civil rights action dismissed for failure to state a

 5   claim); and (3) William Odessa Brown, II v. Salinas Valley State Prison, No. 4:05-cv-2776 CW (N.D.

 6   Cal. Jan. 25, 2006) (civil rights action dismissed for failure to state a claim).

 7            Plaintiff would still be entitled to proceed in forma pauperis if his complaint indicated that

 8   he was in imminent danger of serious physical injury. 28 U.S.C. § 1915(g); Andrews v.

 9   Cervantes, 493 F.3d 1047, 1049-1050 (9th Cir. 2007). His current claims pertain to an alleged

10   lack of access to the prison law library, however. ECF No. 1 at 5. Thus, this exception does not

11   apply.

12            In light of the foregoing, plaintiff’s request to proceed in forma pauperis will be denied.

13   Plaintiff will be granted fourteen days to pay the filing fee for this action. If he fails to do so, the

14   court will recommend that this action be dismissed.

15            Accordingly, it is ORDERED that:

16            1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 6) is denied.

17            2. Within fourteen days from the date of service of this order, plaintiff must tender the

18   full $400 filing fee. Failure to pay the filing fee within that time will result in a recommendation

19   that this action be dismissed.

20   Dated: April 18, 2019.

21

22

23

24

25

26

27

28
                                                           2
